 Case 3:18-cv-01740-JPG Document 77 Filed 06/09/21 Page 1 of 1 Page ID #299




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

DAVID D. DOWDY,                                )
                                               )
Plaintiff,                                     )
                                               )
        v.                                     )           No.    18-cv-1740 JPG
                                               )
MOHAMMAD H. SULIMAN,                           )
                                               )
Defendant.                                     )
                                               )
                                               )
                                               )

                               MEMORANDUM AND ORDER


        This matter comes before the Court on a stipulation of dismissal (doc. 76). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. The parties have presented a signed

stipulation of dismissal. Pursuant to the parties’ stipulation, this case is DISMISSED with

prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: June 9, 2021


                                             s/J. Phil Gilbert
                                             UNITED STATES DISTRICT JUDGE
